Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  in line 2 the limitation “he fastening layer” appears to be a misspelling instead of “the fastening layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hun, KR20130094432A.
Regarding claims 1 and 5, Hun discloses a motor (motor of device 210, Fig 6),   a fastening surface operably connected to the motor (surface of element 220 in communication with surface of element 100, Fig 6); and an abrasive pad assembly (Element 100, Fig 6), comprising : an abrasive layer having first and second surfaces with the first surface being coated with material particles having predetermined hardness characteristics (layer with portion 125, Fig 2); a substrate having first and second surfaces with the first surface attached to the second surface of the abrasive layer, the substrate being composed of a material having stiff and resilient characteristics (substrate 110 , Fig 2); and a fastening layer having first and second surfaces with the first surface being attached to the second surface of the substrate and the first substrate having fastening material disposed thereon(portion 140 , Fig 2). 
Regarding claims 2 and 7, Hun discloses each and every limitation set forth in claim 1. Furthermore, Hun discloses the fastening material comprises loop fabric.  (translation 0027)
Regarding claims 3 and 8, Hun discloses each and every limitation set forth in claim 1. Furthermore, Hun discloses the material articles are composed of at least one of diamond , cubic boron nitride, aluminum oxide, silicon carbide, and garnet. (diamond grains disclosed by Hun, Fig 2)
Regarding claims 4 and 9, Hun discloses each and every limitation set forth in claim 1. Furthermore, Hun discloses the substrate is composed of any of steel, brass, and aluminum.  (trans paragraph 0022)
Regarding claim 6, Hun discloses each and every limitation 5. Furthermore, Hun discloses the fastening surface comprises one of hook and loop material, and the fastening layer comprising the other of hook and loop material. (translation 0027 wherein inherently one the fastening surface and the fastening layer comprises one of the hook and loop material for proper fastening )
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723